Dismissed and Memorandum Opinion filed February 14, 2019.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-18-00999-CV

                      MICHAEL BROUSSARD, Appellant
                                          V.
                         LOVELY ABRAHAM, Appellee

                 On Appeal from the County Court at Law No. 2
                           Fort Bend County, Texas
                    Trial Court Cause No. 18-CCV-063029

                  MEMORANDUM                       OPINION


      This is an appeal from a judgment signed November 9, 2018. The notice of
appeal was filed November 15, 2018. To date, our records show that appellant has
not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying costs).
Tex. Gov’t Code Ann. § 51.207 (2013).
      On January 14, 2019, this court ordered appellant to pay the appellate filing
fee on or before February 1, 2019 or the appeal would be dismissed. Appellant has
not paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.




                                         2